                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:16-cv-00857-MOC-DCK

 UNITED STATES OF AMERICA,                                  )
                                                            )
                         Plaintiff,                         )
                                                            )
 Vs.                                                        )          ORDER
                                                            )
 APPROXIMATELY $21,481 IN FUNDS,                            )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on the government’s Motion for Consent Order

Third Party Claim. Having considered the government’s motion and reviewed the pleadings, the

Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion for Consent Order

Third Party Claim (#24) is GRANTED, and the Consent Order for Third Party Claim (#24-1) is

incorporated herein by reference as if fully set forth.




                                          Signed: October 23, 2018




                                                 -1-
